Order issued September 19, 2012




                                             In The
                                 Tourt of Apprats
                        Iffift4 Bistritt of 1rxas at Dallas
                                      No. 05-12-01136-CV

                            IN RE TROY LEE PERKINS, Relator
                Original Proceeding from the 282nd Criminal District Court
                                   Dallas County, Texas
                            Trial Court Cause Nos. F07-71970-8

                                         ORDER
                           Before Justices Bridges, Lang, and Fillmore

       The Court has before it relator's September 4, 2012 letter to this Court, which we construe

as a motion for rehearing. This Court has no jurisdiction over habeas corpus proceedings in which

the relator seeks relief from a felony judgment after final conviction. See TEX. CODE CRIM. PROC.

ANN. art. 11.07 (West Supp. 2011). Accordingly, we DENY the motion for rehearing.




                                                     ROBERT M. FILLMORE
                                                     JUSTICE